IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                    DIVISION ONE
                                                                                          C=>

In the matter of the Marriage of:                                                          CO

                                                                                           C_
                                                                                           cz:
                                                                                           i—
MARLENE R. McREYNOLDS                                  No. 67955-4-1                        i



                       Respondent,                                                                i 1pJ•
                                                       UNPUBLISHED OPINION
                and
                                                                                           O


ROBERT LEE McREYNOLDS

                       Appellant.                      FILED:       JUL " 8 2013


       Per Curiam—Robert McReynolds, appearing pro se, appeals the superior

court's denial of his motion to terminate child support. We affirm.

       An appellant proceeding pro se must comply with all procedural rules,1
and failure to do so may preclude review ofthe asserted claims.2 This court
generally will not consider arguments that are unsupported by pertinent authority,

references to the record, or meaningful analysis.3 In his appeal, Robert fails to
support the majority of his arguments with pertinent authority or meaningful legal
                                                                                                  SOTV
                                                                                                     AFECAOUKT;r
analysis. Moreover, many of his arguments lack references to the record


       1 In re Marriage of Olson. 69 Wn. App. 621, 626, 850 P.2d 527 (1993).
       2State v. Marintorres. 93 Wn. App. 442, 452, 969 P.2d 501 (1999).
       3 Cowiche Canyon Conservancy v. Boslev, 118 Wn.2d 801, 809, 828 P.2d 549 (1992)
(arguments not supported bv authority): State v. Elliott. 114Wn.2d6, 15, 785 P.2d 440 (1990)
(insufficient argument); Saunders v. Lloyd's of London. 113 Wn.2d 330, 345, 779 P.2d 249 (1989)
(issues unsupported by adequate argument and authority); State v. Camarillo, 54 Wn. App. 821,
829, 776 P.2d 176 (1989) (no references to the record), affirmed, 115 Wn.2d 60, 794 P.2d 850
(1990); RAP 10.3(a).
No. 67955-4-1/2



required by RAP 10.3(a)(5). Taken together, these deficiencies are sufficient to

preclude review. In addition, for the reasons set forth below, Roberts fails to

establish any basis for relief.

       In 1992, a court ordered Robert to pay child support to his former wife,

Marlene McReynolds. The Division of Child Support (DCS) collected the support

payments until April 2000, when Marlene indicated that she preferred to receive

them directly from Robert.

       In 2004, Marlene asked DCS to reopen her case and collect current and

back support. DCS calculated that Robert owed back support of $38,560.78.

Robert objected to this calculation, requesting credit for support payments he

made directly to Marlene. A DCS conference board awarded him $7,550.00 in

credit toward his support debt. Robert requested reconsideration, but the board

issued a letter ruling declining to change its decision and informing Robert that

the equitable credit he sought for "in kind" payments would have to be sought

from a court.


       Robert then filed a motion to terminate support in King County Superior

Court. Instead of seeking equitable relief, the motion renewed the arguments

Robert made to the conference board and challenged the board's ruling. In

denying the motion, the superior court stated that "[t]he father's request for credit

for back support paid was addressed through the administrative process of DCS

with a final decision on 9/29/10 and no appeal was taken from that decision."

Robert's motion was, in essence, a belated attempt to appeal the board's final

decision issued in September 2010. Under the Washington Administrative
No. 67955-4-1/3



Procedure Act, Robert had 30 days after receiving the board's final decision to

file an appeal with the superior court. RCW 34.05.542(3). Because Robert's

motion was filed long after the 30 days expired, the superior court properly

denied it.


       Affirmed.


                    For the court:




                                                 /**4 e.